Citation Nr: 1215555	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-39 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's bilateral hearing loss is related to his military service.

2.  Competent and credible lay evidence shows a continuity of symptomatology for the Veteran's tinnitus since his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board awards service connection for bilateral hearing loss and tinnitus; this represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Bilateral Hearing Loss

As a chronic condition, organic diseases of the nervous system, including bilateral hearing loss, would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran separated from service in January 1955 and the record does not contain medical evidence of bilateral hearing loss from within this one-year time frame.  Instead, the first quantitative record of hearing loss is the December 2007 VA examination, more than 50 years later.  Therefore, presumptive service connection is not warranted here. 

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for low back disability with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  VA and private examination records show a diagnosis of bilateral hearing loss with pure tone threshold results sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385.  Thus, the current disability requirement has been met.

Regarding in-service incurrence, the service treatment records do not contain a diagnosis of, or treatment for, bilateral hearing loss, nor are manifestations of hearing loss otherwise shown in service.  His January 1955 separation examination reflects bilaterally normal hearing (15/15) based on a forced whisper test.  However, the Veteran has reported military noise exposure due his time in Korea during the Korean Conflict, due to proximity to ammunition fire and explosions without hearing protection.  The Veteran's service personnel records confirm that he served in Korea from November 1952 to July 1953.  At his hearing, the Veteran specifically described an incident wherein the bunker he was in hit with explosives, noting that in addition to acoustic trauma, he sustained a left knee injury as a result.  The specifics of this incident are not corroborated, but the Veteran's service treatment record does show treatment for a lacerated contusion on his knee during his service in Korea.  Based on the Veteran's service in Korea during the conflict, the Board concedes in-service noise exposure and acoustic trauma as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Therefore, the in-service injury requirement is satisfied.

Thus, the sole question for consideration is whether the currently demonstrated hearing loss is related to the Veteran's in-service noise exposure.  To this end, the Veteran has undergone a December 2007 VA examination, submitted a nexus opinion from a VA staff physician, and submitted a private audiology opinion.  The VA audiology examiner found that it was not at least as likely as not that the Veteran's bilateral hearing loss was related to his military service while the VA staff physician and the private physician both provided positive nexus opinions.  Although the negative VA audiologist opinion is well-reasoned, that examiner appeared to rely heavily on the fact that hearing was normal on the Veteran's separation examination.  However, because it was voice testing, as opposed to audiometric examination, performed at that time, such results are not deemed highly reliable or probative.  Thus, heavy reliance on such results reduces the probative value of that negative December 2007 opinion.  Therefore, the Board finds that the evidence of record is at least in equipoise as to whether the noise exposure in service resulted in the currently claimed hearing loss.  Moreover, the Veteran's credible statements attest to continuity of symptomatology since his in-service noise exposure, providing yet another basis for a grant of service connection.  

In conclusion, the record supports a grant of service connection for bilateral hearing loss.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

As noted above, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In his lay statements and in the medical history he provides to his doctors, the Veteran has noted that he suffers from ringing in the ears.  As the symptoms of tinnitus are capable of lay observation, the current disability requirement has been met.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Tinnitus was not noted in service.  As noted above, however, VA concedes that the Veteran was exposed to loud noise without hearing protection during his military service.  The sole question remaining for consideration, then, is whether the current tinnitus is causally due to such in-service noise exposure.  

The Veteran is claiming continuous tinnitus symptoms since active service.  In this regard, service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  In addition to being competent to provide lay evidence regarding his current tinnitus, the Veteran is also competent to provide lay evidence concerning the onset and continuity of these symptoms, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The question then becomes whether such lay evidence is credible.  In his February 2012 testimony and in his statements to his private physician, the Veteran reported ringing in his ears beginning in service and continuing to the present.  Additionally, in her April 2011 statement, the Veteran's sister notes that the Veteran has been having difficulty hearing since his return from service.  While his sister is not in a position to differentiate between hearing loss and tinnitus as the cause of the Veteran's difficulties, the Board will accept this statement as corroborating the Veteran's lay evidence of continuous tinnitus symptoms.  The Veteran was unable to provide the December 2007 VA examiner with an onset date for his tinnitus; however, this in and of itself is not sufficient evidence of a lack of continuity.  He is thus afforded the benefit of the doubt and his lay statements are deemed credible.  Thus, the evidence favors a finding of continuity of symptomatology dating back to military service.  Accordingly, service connection for tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 
 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


